** Summary **
REGISTERING OF TEACHERS OF ENGINEERING WITH STATE BOARD Whether or not teachers of engineering should register with the State Board depends on two things: (1) Whether or not the teachers are in fact employees or subordinates of holders of certificates of registration; (2) Whether or not teachers of engineering are in fact doing engineering teaching of advanced engineering subjects or courses related thereto. The above are factual determinations that should be made by the State Board of Registration for Professional Engineers and Land Surveyors.  This is to acknowledge your letter requesting an opinion wherein you cite Title 59 O.S. 475.2 [59-475.2](3) (1971), which states in part: "The term 'practice of engineering' within the intent of this Act shall mean . . . engineering teaching of advanced engineering subjects or courses related thereto, . . ." You then ask the following question: "Does this require the registration with this Board of teachers of engineering?" In answering your question, it should be pointed out that 59 O.S. 475.1 [59-475.1] (1971) requires anyone who practices engineering to be registered with the Board unless specifically exempt. However, there are exceptions to the application of this Act.  Title 59 O.S. 475.22 [59-475.22] (1971) states in part: "This Act shall not be construed to prevent: "(3) The work of an employee or subordinate of a person holding a certificate of registration under this Act, . . ." Thus, an engineering teacher who is an employee or subordinate of a person holding a certificate of registration would be an exception to the Act. Whether or not the engineering teacher is actually an employee or subordinate of a holder of a certificate of registration is a factual determination, as opposed to a legal finding, that this office cannot and should not make.  In addition, whether or not the engineering teacher is in fact doing "engineering teaching of advanced engineering subjects or courses related thereto" involves a factual determination as to whether the teaching is engineering teaching, and whether the courses taught are advanced engineering subjects or courses related thereto. This is likewise a factual determination that this office should not make.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Whether or not teachers of engineering should register with the State Board depends on two things: (1) Whether or not the teachers are in fact employees or subordinates of holders of certificates of registration; (2) Whether or not teachers of engineering are in fact doing engineering teaching of advanced engineering subjects or courses related thereto. The above are factual determinations that should not be made by this office but instead should be made by the State Board of Registration for Professional Engineers and Land Surveyors.  (Tood Markum)